Name: COMMISSION REGULATION (EEC) No 2750/93 of 5 October 1993 concerning the stopping of fishing for saithe by vessels flying the flag of France
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 249/6 Official Journal of the European Communities 7. 10. 93 COMMISSION REGULATION (EEC) No 2750/93 of 5 October 1993 concerning the stopping of fishing for saithe by vessels flying the flag of France the flag of France or registered in France have reached the quota allocated for 1993, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), as amended by Regulation (EEC) No 3483/88 (2), and in particular Article 1 1 (3) thereof, Whereas Council Regulation (EEC) No 3919/92 of 20 December 1992 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1993 and certain conditions under which they may be fished (3), as amended by Regulation (EEC) No 927/93 (4), provides for saithe quotas for 1993 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of saithe in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying HAS ADOPTED THIS REGULATION : Article 1 Catches of saithe in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of France or registered in France are deemed to have exhausted the quota allocated to France for 1993 . Fishing for saithe in the waters of ICES divisions V b (EC zone), VI, XII and XIV by vessels flying the flag of France or registered in France is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of entry into force of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 October 1993 . For the Commission Yannis PALEOKRASSAS Member of the Commission (') OJ No L 207, 29. 7. 1987, p. 1 . 0 OJ No L 306, 11 . 11 . 1988, p. 2. (3) OJ No L 397, 31 . 12. 1992, p. 1 . (4) OJ No L 96, 22. 4. 1993, p. 1 .